DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Receipt is acknowledged of applicant's amendment filed on January 26, 2022. Claims 1 and 10 have been amended. Claims 1-20 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 1-2, 6, 8-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (US 2018/0058676 A1), hereinafter refer to as Huang, in view of Saito, (US 10,227,036), hereinafter refer to as Saito.
         Regarding claim 1, Huang discloses a lighting fixture comprising: 
        a fixture housing (1a, fig.3); 
        a circuit board (21, fig.3) positioned in the fixture housing (when assemble, 21 is inside 1a, as shown in fig.5), the circuit board connected to a driver circuit (231, fig.3); 
         a plurality of light emitters (22, fig.3) disposed on the circuit board (as shown in fig.3), the light emitters operatively connected to the driver circuit to produce a light output (as shown in fig.3); and 
          a reflector (12, fig.3) extending between the circuit board and the fixture housing (as shown in fig.5), the reflector having a housing (the concave part of the reflector, as shown in fig.5); and 
           a lens (13, fig.3) connected to the housing over the circuit board and the reflector (as shown in fig.5).
            But Huang fails to specifically disclose a temperature sensor  disposed on the circuit board, the temperature sensor configured to measure a temperature of the circuit board and output a signal; the reflector’s housing receiving the temperature sensor; and 
wherein the driver circuit is configured to reduce the light output in response to the signal from the temperature sensor as claimed. 
            However, Saito teaches of a lamp device comprising a temperature sensor (15a, fig.1) disposed on a circuit board (15, fig.1), the temperature sensor configured to measure a temperature of the circuit board and output a signal; and wherein the driver circuit is configured to reduce the light output in response to the signal from the temperature sensor (col.5, lines 7-13).
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Huang’s to have Saito’s temperature sensor mounted on the circuit board and within the housing of the reflector as defined by the concave surface of the reflector and sending sensing signal to the connected driver for controlling the light source because Saito provides the motivation it may be possible to obtain detection results of the temperature sensor, which have a high correlation with the temperature of the light source (col.2, lines 15-17), and it may be necessary to accurately detect the temperature of the light source, thereby protecting the light source can be achieved (col.1, lines 58-65).
         Regarding claim 2, the lighting fixture of claim 1, Huang, as modified above, further discloses wherein the signal includes a current output (Saito’s, col.5, lines 7-13, the control received the signal from the sensor and output a current signal to the light source for adjusting current, so the output current signal is the indirect signal of the signal from the sensor).  
         Regarding claim 6, the lighting fixture of claim 1, Huang, as modified above, further discloses wherein the driver circuit is configured to reduce the light output when the signal passes a threshold value indicating a maximum temperature of the circuit board (col.5, lines 47-61, Saito’s).  
         Regarding claim 8, the lighting fixture of claim 1, Huang, as modified above, further discloses wherein the light output is reduced to approximately 50% of a maximum output (Saito’s, col.5, lines 7-13, the current can be reduced so the light output is reduced correspondingly, which can be reduce to 50% or any desired level).  
         Regarding claim 9, the lighting fixture of claim 1, Huang, as modified above, further discloses wherein the light output is reduced to 0% of a maximum output (col.4, lines 59-64, Saito’s).  
         Regarding claim 10, the lighting fixture of claim 1, Huang, as modified above, further discloses wherein the reflector is positioned between the temperature sensor and the circuit board (as shown in fig.5, Huang’s).  
          Regarding claim 11, Huang discloses a lighting fixture comprising: 
           a fixture housing (1a, fig.3); 
           a circuit board (21, fig.3) positioned in the fixture housing, the circuit board including a driver circuit (231, fig.3);
           a reflector (12, fig.3) extending between the circuit board and the fixture housing (as shown in fig.5), the reflector having a central portion (the concave portion, as shown in fig.5) and a housing extending from the central portion (the concave part of the reflector, as shown in fig.5);  
             a plurality of light emitters (22, fig.3) disposed on the circuit board (as shown in fig.3), the light emitters operatively connected to the driver circuit to produce a light output (as shown in fig.3).
            But Huang fails to specifically disclose a temperature sensor disposed on the circuit board, the temperature sensor configured to measure a temperature of the circuit board and output a signal; the reflector’s housing receiving the temperature sensor; and wherein the driver circuit is configured to reduce the light output in response to the signal from the temperature sensor as claimed. 
            However, Saito teaches of a lamp device comprising a temperature sensor (15a, fig.1) disposed on a circuit board (15, fig.1), the temperature sensor configured to measure a temperature of the circuit board and output a signal; and 
wherein the driver circuit is configured to reduce the light output in response to the signal from the temperature sensor (col.5, lines 7-13).
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Huang’s to have Saito’s temperature sensor mounted on the circuit board and within the housing of the reflector as defined by the concave surface of the reflector and sending sensing signal to the connected driver for controlling the light source because Saito provides the motivation it may be possible to obtain detection results of the temperature sensor, which have a high correlation with the temperature of the light source (col.2, lines 15-17), and it may be necessary to accurately detect the temperature of the light source, thereby protecting the light source can be achieved (col.1, lines 58-65).
          Regarding claim 12, the lighting fixture of claim 11, Huang, as modified above, further discloses wherein the signal includes a current output (Saito’s, col.5, lines 7-13, the control received the signal from the sensor and output a current signal to the light source for adjusting current, so the output current signal is the indirect signal of the signal from the sensor).  
          Regarding claim 14, the lighting fixture of claim 11, Huang, as modified above, further discloses wherein a slot (the surface of the concave of the reflector, as shown in fig.5, Saito’s) is formed in the central portion of the reflector and the temperature sensor extends through the slot into the housing (as shown in figs.5, Saito’s).  
          Regarding claim 15, the lighting fixture of claim 11, Huang, as modified above, further discloses wherein the driver circuit is configured to reduce the light output when the signal passes a threshold value (col.5, lines 47-61, Saito’s).  
          Regarding claim 16, the lighting fixture of claim 15, Huang, as modified above, further discloses wherein the light output is reduced to 0% of a maximum output (col.4, lines 59-64, Saito’s).  
          Regarding claim 17, Huang discloses a lighting fixture comprising: 
          a fixture housing (1a, fig.3); 
          a circuit board (21, fig.3) positioned in the fixture housing (as shown in fig.5);
          a plurality of light emitters (22, fig.3) disposed on a first portion (the center portion, as shown in fig.3);
          a driver circuit (231, fig.3) disposed on a second portion (the outer portion, as shown in fig.3) of the circuit board, the driver circuit operatively connected to the light emitters to produce a light output (as shown in fig.3); and
            wherein the first portion of the circuit board is spaced from the second portion of the circuit board (as shown in fig.3), and wherein the first portion is positioned closer to a center of the circuit board than the second portion (as shown in fig.3).  
            But Huang fails to specifically disclose a temperature sensor disposed on the first potion of the circuit board, the temperature sensor configured to measure a temperature of the circuit board and output a signal; the reflector’s housing receiving the temperature sensor; and wherein the driver circuit is configured to reduce the light output in response to the signal from the temperature sensor as claimed. 
            However, Saito teaches of a lamp device comprising a temperature sensor (15a, fig.1) disposed on the first potion of circuit board (15, fig.1), the temperature sensor configured to measure a temperature of the circuit board and output a signal; and 
wherein the driver circuit is configured to reduce the light output in response to the signal from the temperature sensor (col.5, lines 7-13).
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Huang’s to have Saito’s temperature sensor mounted on the circuit board and within the housing of the reflector as defined by the concave surface of the reflector and sending sensing signal to the connected driver for controlling the light source because Saito provides the motivation it may be possible to obtain detection results of the temperature sensor, which have a high correlation with the temperature of the light source (col.2, lines 15-17), and it may be necessary to accurately detect the temperature of the light source, thereby protecting the light source can be achieved (col.1, lines 58-65).
          Regarding claim 19, the lighting fixture of claim 17, Huang, as modified above, further discloses wherein the driver circuit is configured to reduce the light output when the signal passes a threshold value (col.5, lines 47-61, Saito’s).  
          Regarding claim 20, the lighting fixture of claim 17, Huang, as modified above, further discloses wherein the light output is reduced to between approximately 50% and o% of a maximum output (Saito’s, col.5, lines 7-13, the current can be reduced so the light output is reduced correspondingly, which can be reduce to 50% or any desired level).
6.      Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Saito, and further in view of Marley, (US 2013/0114279 A1), hereinafter refer to as Marley.
	Regarding to claim 3, the lighting fixture of claim 1, Huang, as modified above, discloses a temperature sensor as shown above.
           But None of them specifically disclose wherein the temperature sensor includes a solid-state temperature sensor as claimed.
           However, Marley teaches of a lamp assembly comprising a temperature sensor wherein the temperature sensor includes a solid-state temperature sensor (thermistor is solid-state temperature sensor, section 0056). 
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Sarmadi’s, as modified, as Marley’s because Marley provides the motivation it is well known in the art that various temperature can be used (section 0056).
	Regarding to claim 4, the lighting fixture of claim 1, Huang, as modified above, discloses a temperature sensor as shown above.
           But None of them specifically disclose specifically disclose wherein the temperature sensor includes a bi-metal temperature sensor as claimed.
           However, Marley teaches of a lamp assembly comprising a temperature sensor wherein the sensor can include bimetal temperature sensor (section 0056). 
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Sarmadi’s, as modified, as Marley’s because Marley provides the motivation it is well known in the art that various temperature can be used (section 0056).
	Regarding to claim 13, the lighting fixture of claim 11, Huang, as modified above, discloses a temperature sensor as shown above.
           But None of them specifically disclose specifically disclose wherein the temperature sensor includes a bi-metal temperature sensor as claimed.
           However, Marley teaches of a lamp assembly comprising a temperature sensor wherein the sensor can include bimetal temperature sensor (section 0056). 
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Sarmadi’s, as modified, as Marley’s because Marley provides the motivation it is well known in the art that various temperature can be used (section 0056).

7.       Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Saito, and further in view of Sarmadi et al., (US 2014/0139108 A1), hereinafter refer to as Sarmadi.
	Regarding to claim 5, the lighting fixture of claim 1, Huang, as modified above, discloses a temperature sensor as shown above.
           But None of them specifically disclose specifically disclose wherein the temperature sensor includes an NTC thermistor as claimed.
           However, Sarmadi teaches of a lamp assembly comprising a temperature sensor wherein the temperature sensor includes an NTC thermistor (fig.4, TH1 AND TH1 are NTC, section 0049). 
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Sarmadi’s, as modified, as Sarmadi’s because Sarmadi provides the motivation that when the sensed temperature increase, the thermistor resistance decreases, as such, if the temperature rises high enough, then the thermistors react in such a way as to prompt to reduce the current supplied to the light sources so that the heat generated can be reduced (section 0050), hence the device can be protected due to the overheating.
	Regarding to claim 20, the lighting fixture of claim 17, Huang, as modified above, discloses a temperature sensor as shown above.
           But None of them specifically disclose specifically disclose wherein the temperature sensor includes an NTC thermistor as claimed.
           However, Sarmadi teaches of a lamp assembly comprising a temperature sensor wherein the temperature sensor includes an NTC thermistor (fig.4, TH1 AND TH1 are NTC, section 0049). 
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Sarmadi’s, as modified, as Sarmadi’s because Sarmadi provides the motivation that when the sensed temperature increase, the thermistor resistance decreases, as such, if the temperature rises high enough, then the thermistors react in such a way as to prompt to reduce the current supplied to the light sources so that the heat generated can be reduced (section 0050), hence the device can be protected due to the overheating.
8.       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Saito, and further in view of Chan et al., (US 2018/0232030 A1), hereinafter refer to as Chan.
           Regarding claim 7, the lighting fixture of claim 6, Huang, as modified above, discloses a lighting fixture comprising a temperature sensor as shown above. But none of them specifically disclose wherein the maximum temperature is below 90 degrees Celsius as claimed. However, Chan teaches of a system wherein the temperature threshold for a temperature sensing is 45 degree Celsius (section 0064). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Huang, as modified above, to have a threshold temperature as taught by Chan’s because this can avoid damaging the device in a period of time (section 0064).
Response to Arguments
9.         Applicant’s arguments have been fully considered but are moot in view of new grounds of rejection set forth herein.

Conclusion
10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANZI CHEN/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844